internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc corp 2-plr-122407-00 date date number release date index number legend parent sub shareholders buyer date a date b date c parent’s company official tax professional tax professional authorized representative dear this responds to your authorized representative’s date letter requesting on behalf of the above corporations an extension of time under through of the procedure and administration regulations to file an election parent as the common parent of the consolidated_group that includes sub is requesting an extension to file a closing-of-the-books election pursuant to sec_1_382-6 of the income_tax regulations sometimes hereinafter referred to as the election with respect to the sale of parent on date a additional information was received in letters dated february and date the material information is plr-122407-00 summarized below parent is the common parent of a consolidated_group the group that presently has a calendar taxable_year and uses the accrual_method of accounting sub is a wholly owned subsidiary of parent and is included in parent’s consolidated_income_tax_return prior to date a shareholders owned all of the stock of parent on date a buyer purchased of the outstanding shares of parent from shareholders the transaction it is represented that the group is a loss group as defined in sec_1_1502-91a prior to date a and after date the group has not undergone an ownership_change as defined in sec_382 as a result of the transaction the group underwent an ownership_change the group has not accelerated income into the pre-change period or deferred loss to the post- change period for the purpose of avoiding the application of sec_382 the group is not under the jurisdiction of the court in a title_11_or_similar_case the group will determine its alternative_minimum_taxable_income and adjusted_current_earnings for the pre-change and post-change periods based on a closing of the books as of the change_date and will elect out of ratable allocation and since date a the group has continued the operation of its historic trade_or_business the election was due on date b which is after date a but for various reasons it was not filed on date c which is after date b tax professional discovered that the election was not filed the period of limitations on assessment under sec_6501 has not expired for the taxable_year for which the group’s election should have been filed or for any taxable_year s that would have been affected by the election had it been timely filed sec_1_382-6 provides that except as provided in paragraphs b and d of the section a loss_corporation must allocate its net_operating_loss or taxable_income and its net_capital_loss or modified capital_gain_net_income for the change year between the pre-change period and the post-change period by ratably allocating an equal portion to each day in the year sec_1_382-6 provides that a loss_corporation may elect to allocate its net_operating_loss or taxable_income and its net_capital_loss or modified capital_gain_net_income for the change year between the pre-change period and the post-change period as if the loss corporation's books were closed on the change_date sec_1_382-6 provides that a loss_corporation makes the closing-of-the- books election by including the following statement on the information statement required by sec_1_382-2t for the change year the closing-of-the-books election under sec_1_382-6 is hereby made with respect to the ownership_change occurring on insert date the election must be made on or before the due_date including extensions of the loss corporation's income_tax return for the change year plr-122407-00 sec_1_1502-91a defines a loss group as a consolidated_group that either i is entitled to use a net_operating_loss_carryover that did not arise and is not treated as arising in a srly ii has a consolidated_net_operating_loss for the taxable_year in which a testing_date of the common parent occurs or iii has a net unrealized built-in-loss under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election is fixed by the regulations ie sec_1_382-6 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent to file the election provided that parent shows that it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by parent parent’s company official tax professional tax professional and authorized representative explain the circumstances that resulted in the failure_to_file the election the information establishes that parent relied on a qualified_tax professional that the professional failed to make or advise parent to make the election and that the interests of the government will not be prejudiced if relief is granted see sec_301_9100-3 based on the facts and information submitted including the representations made we conclude that parent has shown that it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-1 until days from the date_of_issuance of this letter for parent to file the election as described above plr-122407-00 the above extension of time is conditioned on parent in fact filing all necessary returns or amended returns consistent with this election within days of the issuance of this letter and the taxpayers' the group’s tax_liability if any being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers' tax_liability for the years involved a determination thereof will be made upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers' liability is lower sec_301_9100-3 parent must file the election in accordance with sec_1_382-6 parent must file amended returns for the taxable_year the election was due and for all subsequent taxable years and attach a copy of the election a copy of the information statement if one has not already been attached and a copy of this letter we express no opinion regarding whether the group is a loss group as defined in sec_1_1502-91a or whether an ownership_change as defined in sec_382 and sec_1_1502-92a occurred on date a in addition we express no opinion as to the tax consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayer however all essential facts are subject_to verification in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply this letter is directed only to the taxpayer s who requested it sec_6110 provides that it may not be used or cited as precedent we are sending a copy of this letter to your authorized representative pursuant to a power_of_attorney on file in this office associate chief_counsel corporate by edward s cohen chief branch
